DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note
Applicant’s claims 11-20 were withdrawn in the previous Office Action as being non-elected. 
In Applicant’s submitted amendments, there is no notation for claims 11-20 and it is unclear whether Applicant has canceled claims 11-20 or whether they remain withdrawn and pending. 
See 37 CFR 1.121 (c) for guidance on claim amendment formatting and presentation. 
They are currently considered withdrawn.

Drawings
Amendments to the Drawings filed 30 September 2022 are accepted and entered. 
However, as noted in Applicant’s Remarks, Applicant also considers Figure 1A to be a prior art figure, therefore, Figure 2A should also be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and its dependents, the recitation “at least two louvers…to define an air opening therebetween” renders the claim indefinite because it is unclear whether there is a single opening defined between all the louvers, or whether there are multiple openings, each defined between two of the at least two louvers. 
Regarding claim 3 and its dependents, the recitation “each frame…defines an opening in which the at least two louvers are mounted to one frame of the plurality of frames and extends across a respective opening” renders the claim indefinite because it does not appear to be idiomatic English, and renders the claim indefinite. That is, it is unclear whether the later recited “one frame” and “respective opening” are the same as, or different from, the previously recited “each frame” and “an opening”.
Regarding claims 4 and 6, the recitation “the at least two louvers” renders the claim indefinite because it is unclear whether the recitation refers to a single set of the at least two louvers (i.e. of a single frame), whether the recitation refers to each set of the at least two louvers (i.e. of each and all the frames). If the former, it is unclear which set of louvers (of which frame) is being referred to.
Claim 7 is also rejected as dependent on claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyer 8522521.
Regarding Claim 1, Dyer teaches an exhaust baffle component (96A) for a turbine starter (12, 42) comprising: 

    PNG
    media_image1.png
    915
    1080
    media_image1.png
    Greyscale

a plurality of frames (Fig 3 above) arranged with one another as a single component (Fig 3 about central axis aligned and concentric with 54; note the integrally formed frames and louvers of Dyer read on the claimed invention, the single structure may be apportioned in the claimed manner to achieve the claimed invention), 
the plurality of frames including a first frame that includes an attachment flange (Fig 3 above) extending therefrom and defining a receiving aperture (for pin in Fig 3 above),
each frame of the plurality of frames including at least two louvers (Fig 3 above) stacked relative to one another and spaced from one another to define an air opening therebetween (Fig 3 above),
 wherein the attachment flange of the first frame extends from the first frame to substantially align the receiving aperture with a starter aperture (for pin in Fig 3 above) of a starter component (SC in Fig 3 above) to facilitate securement of the attachment flange to the starter component (Fig 3).
Regarding claim 2, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image2.png
    915
    1080
    media_image2.png
    Greyscale

Dyer further teaches a fastener (pin in Fig 3 above) inserted within the receiving aperture to secure the attachment flange to the starter component (Fig 3).
Regarding claim 3, Dyer teaches all the limitations of the claimed invention as discussed above. Dyer further teaches each frame of the plurality of frames defines an opening (Fig 3 below),  

    PNG
    media_image3.png
    915
    1080
    media_image3.png
    Greyscale

in which the at least two louvers are mounted (Fig 3 above) to one frame of the plurality of frames and extends across a respective opening (Fig 3 above).
Regarding claim 4, Dyer teaches all the limitations of the claimed invention as discussed above. Dyer further teaches each frame of the plurality of frames is connected to at least two adjacent frames of the plurality of frames to define a substantially circular shape (Fig 3) about a central axis (aligned and concentric with 54) defined by the starter component (Fig 3), and wherein the at least two louvers not overlap relative to an airflow path extending through the exhaust baffle component (Fig 3).
Regarding claim 6, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    826
    968
    media_image4.png
    Greyscale

Dyer further teaches each of the at least two louvers is stacked vertically relative to an upper axis (dashed arrow in Fig 3 above) defined by an upper portion (UP in Fig 3 above) of the first frame (Fig 3).
Regarding claim 7, Dyer teaches all the limitations of the claimed invention as discussed above. Dyer further teaches the at least two louvers are spaced such that air may flow therebetween (Fig 3).
Regarding claim 9, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    915
    1080
    media_image5.png
    Greyscale

Dyer further teaches an extension (Fig 3 above) extending from a lower portion (LP in Fig 3 above) of the first frame in a direction substantially perpendicular to a central axis (aligned and concentric with 54) defined by the starter component (Fig 3).

Response to Arguments
Applicant’s arguments filed 30 September 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
	In Summary: 
	Applicant asserts that the prior art does not teach the plurality of frames because of the circularly arranged louvers and the frames being integral with a part of the starter body.
	However, Applicant’s frames are also formed as a single circular body (as seen in Applicant’s Fig 4A) and as claimed in claim 1: “a plurality of frames arranged with one another as a single component”. The claims do not require the frames to be a separate component from a forward portion of the starter body, or separate components from each other. Furthermore, the claims do not currently require the louvers of one frame to be separated from the louvers of another frame by a transverse portion of the frame (which appears to be the thrust of Applicant’s assertions). That is the claims only recite “each frame…including at least two louvers”. The term “inclusion” does not require any particular structural relationship besides louvers existing for each frame. Thus, the annular louvers read on the claimed louvers. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741